Citation Nr: 0824914	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post 
operative residuals of an anterior cruciate ligament tear of 
the right knee. 

2.  Entitlement to a rating in excess of 10 percent for 
limitation of motion of the cervical spine with cervicogenic 
headaches, status post anterior cervical fusion C5-6. 

3.  Entitlement to a rating in excess of 10 percent for 
radiculopathy of the right upper extremity, secondary to 
service-connected cervical spine disability. 

4.  Entitlement to a compensable evaluation for instability 
of the right knee. 

5.  Entitlement to an evaluation in excess of 10 percent for 
right knee instability.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2004 rating 
decision, by the Phoenix, Arizona, Regional Office (RO), 
which assigned a separate 10 percent rating for limitation of 
motion, cervical spine with cervicogenic headaches, and a 10 
percent rating for radiculopathy, right upper extremity (due 
to herniated nucleus pulposus, status post cervical fusion 
C5-6); the RO also increased the evaluation for right knee 
disorder from 0 percent to 10 percent.  The veteran perfected 
a timely appeal to that decision.  In a supplemental 
statement of the case (SSOC), issued in May 2005, the RO 
increased the rating for the right knee disorder from 10 
percent to 20 percent.  A claimant is presumed to be seeking 
the highest rating available under law.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Consequently, the matter of a higher 
evaluation for the veteran's right knee disorder remains in 
appellate status.  

In January 2007, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in April 2008.  

The issue of entitlement to a rating in excess of 10 percent 
for instability of the right knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Arthritis of the right knee is manifested by pain and 
limitation of flexion; remaining function is better than 
flexion to 30 degrees.  

2.  The veteran has instability of the right knee as a result 
of an anterior cruciate ligament tear.  

3.  The veteran's cervical spine disorder is manifested by 
findings of degenerative joint disease and forward flexion of 
40 degrees minus 20 degrees, extension of 10 degrees, left 
lateral flexion of 40 degrees, right lateral flexion of 45 
degrees, left lateral rotation of 75 degrees, right lateral 
rotation of 75 degrees, and complaints of pain; the veteran 
does not have favorable or unfavorable ankylosis of the 
entire cervical spine.  

4.  The veteran's right upper extremity radiculopathy is 
characterized by no more than mild neuropathy.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Codes 5010-5260 (2007).  

2.  The criteria for a separate 10 percent evaluation for 
postoperative residuals of anterior cruciate ligament tear, 
right knee, are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.59, 4.71a, 
Diagnostic Code 5257 (2004); VAOPGCPREC 23- 97 (July 1, 
1997); VAOPGCPREC 9-98 (August 14, 1998).  

3.  The criteria for a 20 percent rating for limitation of 
motion of the cervical spine with cervicogenic headaches, 
status post anterior cervical fusion C5-6 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a Diagnostic Codes 5237-
5243 (2007).  

4.  The criteria for a rating in excess of 10 percent for 
right upper extremity radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.31, 4.124a, Diagnostic Code 8515 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in August 2004 from the RO to the veteran which 
was issued prior to the RO decision in September 2004.  An 
additional letter was issued in February 2007.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
also afforded a VA compensation examination in August 2004.  
In addition, the February 2005, the May 2005 SSOC, and the 
April 2008 SSOC provided the veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  ).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in February 2007.  

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Specifically, by letter dated in February 2007, the veteran 
was informed that ratings were assigned with regard to 
severity from 0 percent to 100 percent, depending on the 
specific disability.  He was also provided a supplemental 
statement of the case (SSOC) in April 2008, which reviewed 
and considered all evidence of record.  Therefore, the 
veteran has been provided with all necessary notice regarding 
his claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Regardless, the veteran is able to report and understand the 
elements of the disability.  Therefore, Vazquez-Flores is of 
limited applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish higher evaluations for postoperative 
residuals of an anterior cruciate ligament tear of the right 
knee, limitation of motion of the cervical spine with 
cervicogenic headaches, and radiculopathy of the right upper 
extremity, secondary to service-connected cervical spine 
disability, given a Board remand, given that he has been 
provided all the criteria necessary for establishing higher 
evaluations, and considering that the veteran is represented 
by a highly qualified veterans service organization, we find 
that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004).  To that extent that 
there has been any presumed prejudicial preadjudicative 
notice error, if any, it did not affect the essential 
fairness of the adjudication now on appeal.  


II.  Factual background.

By a rating action in June 1993, the RO granted service 
connection for herniated nucleus pulposus, status post 
anterior cervical fusion C5-6 with right radiculopathy and 
cervicogenic headaches, evaluated as 10 percent disabling; 
and service connection was granted for anterior cruciate 
ligament tear, right knee, status post repair and iliotibial 
band transfer for right anterior cruciate ligament, evaluated 
as 0 percent disabling.  

The veteran's written claim for an increased rating for his 
disabilities was received in May 2004.  

The veteran was afforded VA compensation examinations in 
August 2004.  At that time, he complained of pain to 
posterior neck daily and constant, radiating to the right arm 
and shoulder intermittently.  He reported periodic tingling 
down the right arm; headaches were reported to be less 
frequent.  Average daily neck pain was rated as 7-8 out of 
10.  The veteran indicated that pain management and 
medication, started in July 2004, has moderately improved 
pain to the neck and right arm.  The veteran did not report 
using any assistive devices.  He stated that looking 
backwards while driving and rotating his neck at high speed 
was increased pain.  The veteran also reported sitting for 
long periods of time and lifting greater than 25 pounds were 
difficult.  The veteran further noted that he has not worked 
since February 2004 due to poor performance in sales (not 
secondary to neck condition), but noted that he had had 
difficulty concentrating at work secondary to neck pain.  The 
veteran reported flare-ups 2 to 3 times per week during 
monsoon season and wet climates, lasting anywhere from 8 to 
12 hours.  He had not had nay incapacitating episodes in the 
last 12 months.  With respect to the right knee, the veteran 
reported daily pain located in the medial aspect of the 
joint; the described average right knee pain rated 8 out of 
10.  The veteran indicated that he underwent a right knee 
arthroscopy which helped the right knee pain.  He was not 
using any braces or other assistive devices used.  Climbing 
stairs/ladder, standing for greater than 10", and walking 
greater than 1/2 mile caused increased pain; however, elevating 
the right leg and pain medications alleviated the pain.  The 
veteran indicated that he was unable to walk or stand for 
extended periods, cannot lift or carry excessively.  

On examination, the cervical spine had flexion to 40 degrees, 
extension to 10 degrees, lateral flexion (bending) was 45 
degrees to the right and 40 degrees to the left, and rotation 
was 75 degrees, bilaterally.  There was bilateral 
paravertebral musculature tenderness on palpation without 
spasms.  Crepitus was noted.  He had normal to light touch in 
the upper extremities; strength was 5/5.  The examiner noted 
that the veteran had pain during range of motion.  Pain only 
estimate of additional effective loss of range of motion with 
repetition; the examiner noted a 20 percent change.  

Examination of the right knee revealed a 33 cm vertical flat 
flesh-colored, non-tender, non-adherent, non-disfiguring 
right knee scar extending from distal quadriceps to below the 
knee.  The scar was described as non-tender, non-disfiguring, 
and non-adherent.  The examiner reported generalized right 
knee bony deformity below the patella.  No atrophy was noted.  
He did have tenderness in the medial aspect of the knee.  No 
effusion was noted.  Range of motion in the right knee was 
from 0 degrees to 130 degrees.  Drawers sign was negative.  
Grinding was present.  The examiner noted that the veteran 
had pain with range of motion, with pain starting at 90 
degrees of flexion to 130 degrees.  The examiner reported 10 
percent loss of range of motion with repetition due to pain.  
MRI of the cervical spine revealed moderate disk 
bulge/posterior osteophyte, resulting in mild central spinal 
stenosis as well as mild-to-moderate bilateral recess 
stenosis at C4-5; and, mild posterior osteophyte without 
significant spinal stenosis at C5-6.  X-ray study of the 
right knee revealed tricompartmental degenerative changes of 
the knee most predominantly in the patellofemoral and medial 
compartments with bone infarct seen in the distal femur.  The 
pertinent diagnoses were herniated cervical nucleus pulposus, 
status post anterior cervical fusion at C5-6 level; residual, 
mild multi-level cervical degeneration and radiculopathy 
without significant cervicogenic headaches, presently with 
mild functional limitation.  And, right anterior cruciate 
ligament tear, status post iliotibial band transfer and 
arthroscopy, presently with residual degeneration of the 
right knee and minimal functional loss.  

VA progress notes, dated from May 2004 to August 2005, 
reflect ongoing clinical evaluation and treatment for chronic 
knee pain.  The veteran was seen for orthopedic consultation 
in October 2004 for complaints of right knee pain for an 
extended period of time.  It was noted that he had received 
Cortisone injections in the past, which helped on the average 
of 4 months per injection.  Examination revealed an obvious 
midline scar and a significant amount of synovial 
hypertrophy.  He also had a 1+ effusion within the joint.  He 
had pain with patellar excursion.  He also had a noticeable 
amount of laxity but no subluxation of the patella.  There 
was no noticeable crepitus.  Lachman's, McMurray's and 
anterior drawer tests were all negative.  There was medial 
collateral or lateral collateral ligamentous instability.  He 
had full range of motion.  He was neurovascularly intact.  
The rest of the examination was essentially unremarkable.  
The assessment was degenerative joint disease of the right 
knee with previous ACL repair.  Subsequent, in November 2004, 
the veteran received a series of Hyalgen injections.  And, in 
December 2004, the veteran was fitted for a knee brace.  


III.  Legal Analysis.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Each service-connected disability is rated on the 
basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board also notes that the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  I/R-Right Knee.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993). One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

As noted above, in May 2005, the RO decision assigned a 20 
percent rating for the veteran's right knee disability, 
effective May 25, 2004, the date of his claim for an 
increased rating, under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5260 
(limitation of flexion).  Under Code 5260, a 20 percent 
evaluation is authorized when flexion or the functional 
equivalent thereof, is limited to 30 degrees.  For a 30 
percent evaluation, flexion must be actually or functionally 
limited to 15 degrees.  

Applicable regulations also provide that knee disability may 
be rated on the basis of limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2007).  Diagnostic Code 5261 
provides that extension limited to 5 degrees warrants a 
noncompensable rating; extension limited to 10 degrees 
warrants a 10 percent rating; extension limited to 15 degrees 
warrants a 20 percent rating; and extension limited to 20 
degrees warrants a 30 percent rating. A 40 percent evaluation 
requires that extension be limited to 30 degrees.  A 50 
percent evaluation requires that extension be limited to 45 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2007).  

Full flexion of the knee is considered to be 140 degrees.  
Full extension is considered to be 0 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2007).  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritis and limitation of motion, but not to a compensable 
degree under the Code, a 10 percent rating is for assignment 
for each major joint affected by arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2007).  

Separately, service-connected right knee disorder may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 which 
provides that mild recurrent subluxation or lateral 
instability of a knee warrants a 10 percent evaluation.  
Moderate recurrent subluxation or lateral instability 
warrants a 20 percent evaluation.  A 30 percent evaluation 
requires severe recurrent subluxation or lateral instability.  
Id.  

A 20 percent evaluation may also be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2007).  

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 
23-97, it was held that a veteran who has arthritis and 
instability of the knee might be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.  

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that when a veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating.  

More recently, the VA General Counsel held that separate 
ratings could be provided for limitation of knee extension 
and flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 
9-2004 (2004); 69 Fed. Reg. 59990 (2004).  

(i) Instability.

The veteran is currently rated on moderate traumatic 
arthritis with painful motion and slightly limited range of 
motion under Diagnostic Code 5010.  However, medical evidence 
of record shows that the veteran also has lateral 
instability.  Accordingly, the veteran may be entitled to 
separate ratings under Diagnostic Code 5257 and under 5010, 
which will be discussed below.

The veteran in his substantive appeal reported he has 
instability of the right knee and that he has fallen on 
several occasions due to his knee giving out.  He also 
reported weakness in the right knee.  The recent VA progress 
notes reflect that he has been prescribed a knee brace.  The 
veteran is competent to report that he has instability.  
Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes 
that medical evidence of record supports the veteran's 
assertions.  

Competent evidence of record shows that the veteran has been 
noted to have medial collateral or lateral collateral 
ligamentous instability.  It was noted that he had a 
noticeable amount of laxity.  Therefore, the Board finds that 
the evidence establishes that the veteran suffers from slight 
instability of the right knee and is entitled to a 10 percent 
evaluation under Diagnostic Code 5257.  The veteran does not 
have moderate instability or subluxation.  Therefore, a 
higher 20 percent rating is not warranted based on Diagnostic 
Code 5257.  

(ii) Limitation of motion.

The RO assigned a 20 percent evaluation for the right knee; 
10 percent under Diagnostic Code 5010, and 10 percent under 
Code 5260.  Since 5010 and 5260 are based on limitation of 
motion, the determination of the RO is incomprehensible.  
Despite the assertions of the RO, the current evaluation 
contemplates the functional equivalent of limitation of 
flexion to 30 degrees.  In order to warrant an increased 
rating based on limitation of flexion, there must be the 
functional equivalent of limitation of flexion to 15 degrees.  

While the veteran did experience pain during flexion, he was 
able on examination to flex his right knee to 130 degrees, 
with pain at 90 degrees.  This is substantially better than 
the 30 degree limitation authorizing a 20 percent evaluation 
under Code 5260.  Thus, the Board finds that the current 20 
percent evaluation, even considering the principles of 38 
C.F.R. § 4.40 and 4.45, fully and appropriately contemplates 
the degree of limited flexion that would exist during periods 
of exacerbation.  More importantly, there is no objective 
evidence or credible lay evidence that flexion is actually 
limited to less than 30 degrees or that there is the 
functional equivalent of limitation of flexion to 30 degrees 
due to such factors as pain, pain on motion, weakness, excess 
fatiguability, etc.  See DeLuca, supra.  The evidence does 
not support a higher evaluation for limitation of flexion in 
the right knee under Code 5260.  Moreover, impairment of 
extension has not been demonstrated.  Therefore, a separate 
evaluation is not warranted for limitation extension.  


B.  I/R for limitation of motion, cervical spine with 
cervicogenic headaches.

Effective on September 26, 2003, disabilities of the spine 
have been rated under a General Rating Formula for Diseases 
and Injuries of the Spine.  The veteran's instant request for 
higher rating was received in May 2004.  The General rating 
formula therefore applies to the entire period under appeal.  

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  

Intervertebral disc syndrome (IVDS) is rated either under the 
General Rating Formula or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5243).  

As noted, the veteran has not had documented incapacitating 
episodes of IVDS associated with the cervical spine, and the 
General Rating Formula accordingly applies.  

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine pertinent to the cervical 
spine are as follows.

A rating of 10 percent is assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal contour; or, 
vertebral body fracture with loss of 50 percent of more of 
the height.  

A rating of 20 percent is assigned for forward motion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A rating of 30 percent is assigned for forward flexion of the 
cervical spine 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.  

A rating of 40 percent is assigned for unfavorable ankylosis 
of the entire cervical spine.  

A rating of 100 percent is awarded for unfavorable ankylosis 
of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion is zero to 45 
degrees, and left and right later rotation is zero to 80 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 340 degrees.  General Rating Formula, 
Note (2).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Reviewing the evidence of record, under the spinal disorder 
rating criteria, the Board finds that the record supports a 
20 percent rating for the cervical spine disorder.  
Significantly, on examination in August 2004, the best range 
of motion reported was a forward flexion to 40 degrees; 
however, the examiner noted a 20 percent additional loss of 
range of motion with repetition.  As such, the veteran has an 
equivalent range of motion of 20 degrees of flexion in the 
cervical spine.  Extension was only 10 degrees.  The clinical 
findings as reported are less than precise; however, in view 
of the approximate result reported by the examiner, we have 
resolved all doubt in favor of the veteran.  There is, 
however, no evidence to support a disability rating in excess 
of 20 percent rating.  Although the veteran consistently 
demonstrated loss of range of motion of the cervical spine, 
the evidence of record does not show forward flexion of the 
cervical spine limited to 15 degrees or less nor and 
favorable ankylosis of the entire cervical spine was clearly 
not demonstrated.  The veteran has not reported any 
incapacitating episodes related to his cervical spine 
disorder.  A disability evaluation in excess of 20 percent 
would there be inappropriate.  

The evidence most favorable to the veteran shows that he has 
flexion of the cervical spine to 20 degrees, and that the 
combined range of motion is, at worst, 225 degrees.  In order 
to warrant a higher evaluation, the disability must 
approximate the functional equivalent of severe limitation of 
motion or limitation of forward flexion to 15 degrees or 
less.  See DeLuca, 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007).  In 
this case, neither the objective nor subjective evidence 
suggests the presence of the functional equivalent of forward 
flexion limited to 15 degrees or less.  His remaining 
functional use of the cervical spine has been good, and has 
not approximated the functional restriction to forward 
flexion of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  

In light of the above discussion, the Board concludes that a 
rating in excess of 20 percent for degenerative joint disease 
of the cervical spine is not warranted pursuant to the 
criteria for evaluating disabilities of the spine.  

Finally, the Board finds that in this case, the disability 
picture is not so exceptional or unusual as to warrant a 
referral for an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's service- 
connected lumbar spine or cervical spine alone, or together, 
have resulted either in frequent hospitalizations or caused 
marked interference in his employment.  At the VA 
examination, it was noted that the veteran had been 
unemployed since February 2004; he stated that he had 
difficulty concentrating at work due to neck pain.  The 
current schedular ratings amply compensate the veteran for 
his disability due to his cervical spine disorder.  The Board 
is therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b) (1) 
(2007).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

C.  Radiculopathy, right upper extremity.

The veteran has been awarded separate disability ratings for 
the neurological manifestations of his cervical spine 
disability under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  
Diagnostic Code 8515 provides for a 10 percent evaluation for 
mild incomplete paralysis of the median nerve for the major 
or minor nerve.  A 30 percent is warranted for moderate 
incomplete paralysis for the major hand and a 20 percent 
rating for the minor hand.  A 50 percent evaluation is 
warranted for severe incomplete paralysis of the major hand, 
and a 40 percent evaluation for the minor hand.  A 70 percent 
evaluation is warranted for complete paralysis of the median 
nerve for the major hand, and a 60 percent evaluation for the 
minor hand, with the hand inclined to the ulnar side with the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
and the thumb in the plane of the hand (ape hand); incomplete 
and defective pronation of the hand with the absence of 
flexion of the index finger, feeble flexion of the middle 
finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, DC 8515.  

The veteran's right upper extremity disability is 
characterized by radiating pain, it does not rise to the 
level of moderate incomplete paralysis.  Upon VA examination 
in August 2004, sensory and motor function in the upper 
extremities was within normal limits.  Reflexes in the biceps 
and triceps were 2+ and there was no peripheral nerve 
involvement.  Accordingly, a disability rating in excess of 
10 percent is not warranted for the veteran's right upper 
extremity disability.  


ORDER

A rating in excess of 20 percent for postoperative residuals 
of an anterior cruciate ligament tear of the right knee, 
limitation of motion, is denied.  

A separate rating of 10 percent instability of the right knee 
under Diagnostic Code 5257 is granted, subject to the laws 
and regulations that govern the award of monetary benefits.  

A 20 percent evaluation for limitation of motion of the 
cervical spine with cervicogenic headaches, status post 
anterior cervical fusion C5-6, is granted, subject to the 
laws and regulations governing payment of monetary benefits.  

A rating in excess of 10 percent for radiculopathy of the 
right upper extremity, secondary to service-connected 
cervical spine disability, is denied.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c).  

The Board has determined that a separate evaluation for 
instability of the knee is warranted; although the VA 
examination in August 2004 noted that there was instability 
and laxity, the information was nonspecific as to the degree 
of such instability.  As such, the issue of entitlement to an 
evaluation in excess of 10 percent for instability remains on 
appeal.  Therefore, the case is remanded for an examination 
for determination of the severity of veteran's instability.  

In light of the foregoing, additional development is 
warranted prior to appellate disposition of the issues in 
question.  Accordingly, the case is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
following action: 

AOJ should schedule the veteran for an 
examination for the purpose of 
determining the extent or degree of 
instability or laxity of the right knee.  
It should be graded as mild, moderate, or 
severe.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  By this REMAND, the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


